DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 January 2021 has been entered.
Allowable Subject Matter
Claims 1-5, 7, and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to Applicant’s claimed invention is US PG Publication 2012/0003522 A1 (hereinafter “Fuhr”), US Patent 6,322,921 B1 (hereinafter “Iwaizono”), and US PG Publication 2009/0274952 A1 (hereinafter Wood”).
Fuhr teaches a battery container (Figs. 3-10) comprising a first structure (23), a printed circuit board (34), battery cell (22), a seal (54), and a thermal interface material (64), but is silent to apertures in the printed circuit board for pressure relief.
Iwaizono teaches sealing assemblies for batteries with apertures in printed circuit boards to prevent bursting of the device (Col. 9, lines 52-61).
Wood teaches a battery module (abstract and Fig. 17), including a first structure (214) forming a first compartment encasing battery cells (226), a printed circuit board (cell supervising controller boards 224; paragraph 0042), seals (238), and a thermal interface material (CSC covers 222). 
However, Fuhr, Iwaizono, and Wood, either alone or in combination, are silent to the specific combination of features of instant claim 1.
Therefore, it is clear the prior art of record does not teach, suggest, nor render obvious the presently claimed invention, and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726